[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 04-14007
                                                               May 13, 2005
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________                CLERK

                     D.C. Docket No. 02-22365-CV-DLG

EZRA NAYLOR,

                                                       Petitioner-Appellant,

     versus

SECRETARY FOR THE
DEPARTMENT OF CORRECTIONS,
James V. Crosby,

                                                       Respondent-Appellee.

                       __________________________

              Appeal from the United States District Court for the
                         Southern District of Florida
                        _________________________

                                (May 13, 2005)

Before ANDERSON, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Ezra Naylor, a Florida prisoner serving a life sentence for first degree

murder, appeals the district court’s denial on the merits of his 28 U.S.C. § 2254

petition challenging his conviction. We granted a certificate of appealability on

the following two issues:

             Whether the district court violated Clisby v. Jones,
             960 F.2d 925, 938 (11th Cir. 1992) (en banc), by failing to
             address appellant’s claims that his trial counsel was
             ineffective for not objecting to prosecutorial misconduct
             during closing argument?

             Whether the district court erred by finding that appellant’s
             trial counsel was not ineffective for failing to argue that
             appellant was tried after the term of court when his
             indictment was filed? See Fla. Stat. § 907.055.

      The government concedes error with respect to the first of these issues: the

district court did not address all of Naylor’s claims. Accordingly, we vacate the

district court’s final judgment and remand this case for further consideration. See

Clisby, 960 F.2d at 938. We do not reach the second issue on which we granted a

COA; to do so would defeat the whole purpose of the Clisby rule, which is to

avoid piecemeal adjudication of issues in a habeas case. Id. at 936–98. Either the

district court or this Court may grant a COA on the second issue should a

subsequent appeal follow the remand.

      VACATED AND REMANDED.



                                          2